Citation Nr: 0728890	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-11 738	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of service-connected onychomycosis of the 
toenails of the right foot, evaluated as non-compensably 
disabling from April 1, 2003.

2.  Evaluation of service-connected onychomycosis of the 
toenails of the left foot, evaluated as non-compensably 
disabling from April 1, 2003.

3.  Entitlement to service connection for right upper 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of a Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma that denied entitlement to service connection for 
right upper extremity radiculopathy as well as granted 
service connection for right and left toenail onychomycosis 
and assigned non-compensable disability ratings effective 
from April 1, 2003.  In July 2003, the veteran moved and his 
claims files were transferred to the RO in Waco, Texas.  In 
February 2007, the veteran testified at a hearing before the 
undersigned at the RO

The veteran, in September 2005, filed a notice of 
disagreement with the June 2005 rating decision that reduced 
to noncompensable his 20 percent rating for his service 
connected left upper extremity radiculopathy.  In a 
subsequent September 2006 rating decision, the RO restored 
this 20 percent rating, effective the date of the rating 
reduction.  Therefore, the Board finds that no further action 
is required on this issue because the claimant has already 
been granted the maximum benefit allowable by law or 
regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the only issues on appeal are as listed on the 
first page of this decision.

The issue of service connection for right upper extremity 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Since April 1, 2003, neither the veteran's onychomycosis of 
the toenails of the right foot or left foot covers at least 5 
percent of the entire body, covers at least 5 percent of the 
exposed areas affected, or requires intermittent systemic 
therapy.


CONCLUSION OF LAW

Since April 1, 2003, the veteran does not meet the criteria 
for compensable ratings for onychomycosis of the toenails of 
the right and left foot.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27, 4.118, Diagnostic 
Code 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefit.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 and March 
2006 correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Moreover, the March 2006 notice provided notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the readjudication 
of the claim in the November 2005 supplemental statement of 
the case, following the issuance of the first VCAA notice 
letter, corrected this timing deficiency.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006).  

As to the Dingess notice, while VA did not readjudicate the 
claim in a supplemental statement of the case following the 
March 2006 letter, the Board notes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and argument, including at a 
personal hearing in 2007.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant adversely 
affected the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, VA 
and/or the veteran obtained and associated with the record 
all of the claimant's available and identified post-service 
medical records from the Central Texas VA Medical Center.  
The record also shows the veteran was afforded several VA 
examinations during the pendency of the appeal, which 
provides VA with sufficient evidence to rate the severity of 
his service connected disorders.  Therefore, there is no 
pertinent evidence which is not currently part of the claims 
files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

The Claims

The veteran contends that his onychomycosis of the toenails 
of the right and left foot include increased adverse 
symptomatology that warrants the assignment of compensable 
evaluations.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In the June 2003 rating decision, the RO granted service 
connection for onychomycosis of the toenails of the right and 
left foot and assigned non compensable ratings effective from 
April 1, 2003, under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(dermatophytosis).

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis, to include ringworm of the feet (tinea 
pedis), is evaluated as disfigurement scars (Diagnostic 
Codes 7801 through 7805) or dermatitis/eczema (Diagnostic 
Code 7806) depending upon the predominant disability.  

As to the veteran's predominant disability, the Board finds 
that as a toenail disability it would not be appropriate to 
rate his onychomycosis as a disfigurement of the head, face, 
or neck under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  
Likewise, the evidence of record does not show the veteran's 
onychomycosis has produced scarring of the feet.  See, for 
example, VA skin examination dated in October 2005.  
Therefore, scarring is also not the predominant disability 
and evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7801 
through 7805 (2007) is also not warranted.  Accordingly, the 
Board will rate the veteran's onychomycosis as 
dermatitis/eczema under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent 
rating is warranted where the skin disability covers less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas affected, and, no more than topical therapy 
was required over the past 12-month period; a 10 percent 
rating is warranted where the skin disability covers at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected, or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is assigned 
when the disorder covers 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 

With the above criteria in mind, the Board notes that VA 
treatment records, dated from November 2002 to September 
2006, are negative for complaints, diagnoses, or treatment 
for onychomycosis except for at the March 2004 Persian Gulf 
Examination.  However, even at that time, it was only noted 
that the veteran had onychomycosis without any further 
description as to the severity of the onychomycosis.

Similarly, while the veteran underwent VA skin examinations 
in October 2004 and October 2005, he did not complain of 
onychomycosis to his October 2004 VA examiner and, on 
examination in October 2004, onychomycosis was only noted as 
being present on his left great toe.  Moreover, while at the 
October 2005 VA skin examination the veteran complained of 
problems with onychomycosis since 1992, which caused his 
nails to become thick and crooked, on examination adverse 
symptomatology was limited to his onychomycosis covering one 
percent of the total area with no scarring.  

Therefore, the medical evidence of record does not show that 
the onychomycosis in either the right of left foot toenails 
covers at least 5 percent of the entire body or covers at 
least 5 percent of the exposed areas affected.  Moreover, the 
record is silent as to any evidence of the veteran's 
onychomycosis requiring intermittent systemic therapy.  In 
fact, at his February 2007 personal hearing, the veteran 
testified that he had not used topical creams or oral 
medication to treat his onychomycosis in a while.  Therefore, 
the Board finds that the veteran does not meet the criteria 
for a compensable evaluation for onychomycosis in either the 
right or left foot toenails.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
physicians, and the testimony at his two personal hearings.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the medical 
statements addressing the specific rating criteria pertinent 
to the onychomycosis of the toenails of the right and left 
foot are the most probative evidence as to the issues on 
appeal.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Compensable evaluations for onychomycosis of the toenails of 
the right and left foot are not warranted at any time since 
April 1, 2003. 


REMAND

As to entitlement to service connection for right upper 
extremity radiculopathy, the veteran claims that current 
problems are either a direct result of his in-service 
cervical spine injury with a subsequent cervical spine fusion 
and/or are caused and/or aggravated by his already service 
connected cervical spine disability.

In this regard, service medical records do in fact show that 
the veteran sustained a cervical spine injury in a fall in 
1992.  They also show that he had a cervical spine fusion in 
1998.  Moreover, starting in 1998, service medical records 
show the veteran's complaints and treatment for right arm 
pain and/or weakness as well as a diagnosis of bilateral 
cervical spine radiculopathy. 

Post-service, not only do medical records show the veteran's 
complaints and/or treatment for right shoulder, arm, and/or 
hand pain, weakness, and/or numbness starting in 2003 (see VA 
treatment records dated from May 2003 to March 2006), but 
some of the right upper extremity examiners, starting in 
2004, noted decreased motor strength, variable sensation, 
and/or no or almost no deep tendon reflexes in the biceps and 
triceps (see VA treatment records dated in January 2004 and 
November 2004; and VA spine examination dated in October 
2005).  In addition, his diagnoses included bilateral neural 
foramina (see VA treatment record dated in January 2004) and 
cervical spine degenerative disc disease with, among other 
things, myofascial pain syndrome of the paravertebral and 
trapezius muscles bilaterally (see VA spine examination dated 
in May 2004).

Given the above evidence, the Board finds that while the 
veteran has already been afforded a number of VA spine and/or 
neurological examinations because none of these VA examiners 
specifically provided medical opinions as to the 
relationship, if any, between currently diagnosed right upper 
extremity problems and the documented in-service injury 
and/or already service connected cervical spine disability a 
remand to obtain such medical opinions is required.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder).  Service connection is in 
effect for upper left-sided radiculopathy.  

While the claim is in remand status, the RO should also 
provide the veteran with notice of the recent amendment to 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 (2006) (amendment 
to 38 C.F.R. § 3.310); 38 C.F.R. §§ 19.9, 19.31 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should schedule the 
veteran for a neurological examination to 
determine the presence and etiology of 
any right upper extremity radiculopathy.  
The claims files should be forwarded to 
the examiner.  All indicate tests, 
including a nerve conduction study and 
electromyography (EMG), should be carried 
out.  Following a review of the relevant 
medical evidence in the veteran's claims 
folders, the clinical examination, and 
the tests or studies that were deemed 
necessary, the examiner should provide an 
answer to the following questions.

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran 
currently has right upper extremity 
radiculopathy?

Is it at least as likely as not that 
any current right upper extremity 
radiculopathy began during service 
or is causally linked to any 
incident of or finding recorded 
during service taking into account 
his in-service cervical spine injury 
and subsequent fusion?

Is it at least as likely as not that 
any current right upper extremity 
radiculopathy was caused or 
aggravated by his service-connected 
cervical spine disability?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of current right upper extremity 
radiculopathy that was present (i.e., a 
baseline) before the onset of the 
aggravation.   

The examiner is requested to provide a 
rationale for all opinions expressed.  

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159. 

3.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim taking 
into account, among other things, the 
recent amendments to 38 C.F.R. § 3.310.  
The RO/AMC is advised that it is to make 
a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since the November 
2005 SSOC and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including the 
recent amendments to 38 C.F.R. § 3.310.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


